DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, line 10, recites “through an upper end to extend past the sole” renders the claim indefinite because it is unclear which structure encompassed by such limitation, whether the upper end of the housing or the sole or something else?

	Claims 2-20 are dependent of claim 1, and are likewise indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—3, 7, 9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (2018/0020769).
Notes: the functional limitation such as “for, configured to, adapted to” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding claim 1, Cheung discloses a massaging footwear device (fig.4A, par [0098]), comprising: a housing (fig.4A shown a footwear having an upper attached to a sole (230, 330) and the sole having a housing forming by upper portion 304 and lower portion 330 and two side walls, fig.3A-3B) disposed within a footwear, wherein the housing comprises: a platform (extension portion 314, fig.3A, par [0088]) having a plurality of massage units (312, 316) extending upward therefrom; an actuator (320, 324) operably connected to the platform and configured to move between a relaxed 

Regarding claims 2-3, 7, 9-10, 19-20,  Cheung discloses the massaging footwear device of claim 1, wherein the platform extends (314, fig.3A) a length of the housing, the length measured between a toe and heel of the footwear (fig.3A); wherein the housing extends the length of the sole of the footwear (fig.3A); wherein the plurality of massage units moves dependently with the platform (fig.3C shown when the element 314 at lower position elements 312, 316 are also at lower position); wherein the footwear is a boot (fig.4A, par [0003]); wherein the massaging footwear device is configured to be work while the wearer is walking (fig.3A, 3B); wherein the footwear comprises a left footwear and a right footwear each configured to be independently worn on a left foot and right foot of a wearer (shoes, par [0003]).

8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung (2018/0020769) in view of Bak (6632187).
Regarding claim 8, Cheung discloses the massaging footwear device of claim 1, wherein the plurality of massage units vary in height, such that a height of the massage units taper from opposing distal ends of the platform towards a center thereof, such that the height of each massage unit at the distal end is shorter than a massage unit toward the center.  However, Bak teaches another similar foot massaging system (fig.1) including a housing structure (12, 14) having a plurality of pistons 13. And fig.2 shown each of the pistons having different in height.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a plurality of massage units vary in height for Cheung as taught by Bak in order to provide different pressure stimulation to each different areas of user’s foot.  (see col.2, lines 11-24 of Bak).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung (2018/0020769) in view of Blockton (2008/0161734).
Regarding claim 10, Cheung does not a port operably connected to the actuator in order to provide power thereto.  However, Blockton teaches another massaging footwear article (fig.1) having an upper 2 and a sole 4, a charge status light 6 and charging port 7 and a switch regulates delivery of electrical power to vibration units.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide vibration units 14, a charger port 7, a switch 5, a charge status light 6 indicates when charging in progress and its completion, a battery 13 (fig.3, .
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung (2018/0020769) in view of Chang (5235761).
Regarding claim 18 Cheung does not disclose an insole forming a layer above the sole and configured to cushion the foot of the wearer against the plurality of massage units. However, Chang teaches another similar massaging footwear article (fig.1) having an outsole 1, a housing 2, a midsole 3 and an insole 4, fig.6 in order to provide more cushioning to the foot of the wearer (col.1, lines 21-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide an insole to position on top the layer 304 of Cheung as taught by Chang in order to provide more cushioning to the foot of the wearer (col.1, lines 21-31, of Chang).  

Allowable Subject Matter
Claims 4-6, 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732